Filed 3/4/14 McClain v. Wells Fargo Bank CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


NATTINEQUE A. MCCLAIN,                                               B244978

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BC450586)
         v.

WELLS FARGO BANK, N.A. et al.,

         Defendants and Respondents.




         APPEAL from an order and judgment of the Superior Court of Los Angeles
County. David L. Minning, Judge. Affirmed.

         Nattineque A. McClain, in pro. per., for Plaintiff and Appellant.

         Severson & Werson, Jan T. Chilton, Erik W. Kemp, Elizabeth H. Andrews and
Kerry Franich for Defendants and Respondents.




                                               _________________
          Appellant Nattineque A. McClain (McClain) appeals the trial court’s order
sustaining the demurrer of defendants and respondents Wells Fargo Bank, N.A. (Wells
Fargo) and HSBC Bank USA, N.A. (HSBC) to McClain’s second amended complaint
(SAC). She also challenges “whether a writ of mandamus should issue for the denial of
the ‘leave to amend.’” Because McClain has not met her burden on appeal, we conclude
that the trial court properly entered judgment in favor of respondents. Accordingly, we
affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
          As discussed below, McClain did not provide us with an adequate record from
which we could discern the underlying facts. In order to provide context to this appeal,
we offer the following brief summary based upon what limited information was provided
to us:
Factual Background
          In September 2005, McClain obtained a $375,000 refinance loan from Wells
Fargo. To secure the loan, she signed a deed of trust encumbering her residence in Los
Angeles.
          Wells Fargo assigned its beneficial interest in the deed of trust to HSBC as trustee.
          McClain defaulted. A notice of default was recorded against the property in July
2008. By that time, the loan was over $57,000 in arrears. At a duly noticed trustee’s sale
held in July 2009, HSBC purchased the property.
Procedural Background
          On December 3, 2010, McClain filed her initial complaint against Wells Fargo and
HSBC in this action.
          Later, McClain filed a second amended complaint. Wells Fargo and HSBC
demurred to that pleading, and the trial court sustained their demurrer without leave to
amend. A judgment of dismissal was entered, and McClain timely filed a notice of
appeal.




                                                2
                                       DISCUSSION
         In addressing an appeal, we begin with the presumption that a judgment or order
of the trial court is presumed correct, and reversible error must be affirmatively shown by
an adequate record. (Ballard v. Uribe (1986) 41 Cal.3d 564, 574; Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) The appellant must “present argument and authority on
each point made” (County of Sacramento v. Lackner (1979) 97 Cal.App.3d 576, 591; Cal.
Rules of Court, rule 8.204(a)(1)(B)) and cite to the record to direct the reviewing court to
the pertinent evidence or other matters in the record that demonstrate reversible error
(Cal. Rules of Court, rule 8.204(a)(1)(C); Guthrey v. State of California (1998) 63
Cal.App.4th 1108, 1115). It is not our responsibility to comb the appellate record for
facts, or to conduct legal research in search of authority, to support the contentions on
appeal. (Del Real v. City of Riverside (2002) 95 Cal.App.4th 761, 768.) An appellant’s
“[f]ailure to provide an adequate record on an issue requires that the issue be resolved
against [the appellant]. [Citation.]” (Hernandez v. California Hospital Medical Center
(2000) 78 Cal.App.4th 498, 502.) If the appellant fails to cite to the record or relevant
authority, we may treat the issue as waived. (Mansell v. Board of Administration (1994)
30 Cal.App.4th 539, 545–546.)
         Moreover, McClain’s election to act as her own attorney on appeal does not entitle
her to any leniency as to the rules of practice and procedure; otherwise, ignorance is
unjustly rewarded. (Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984–985; Lombardi v.
Citizens Nat. Trust Etc. Bank (1955) 137 Cal.App.2d 206, 208–209; Gamet v. Blanchard
(2001) 91 Cal.App.4th 1276, 1284; Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246–
1247.)
         The appellate record supplied by McClain is woefully inadequate. It is limited to
a case summary, a codefendant’s notice of demurrer and demurrer, two requests for
judicial notice, notice of entry of the trial court’s order sustaining respondents’ demurrer,
McClain’s notice of appeal, and her notice designating the record on appeal. Although
she is asking us to evaluate the trial court’s order sustaining respondents’ demurrer to her
SAC, she neglected to provide us with a copy of that pleading (or any pleading), a copy

                                              3
of respondents’ demurrer, and her opposition thereto (if any). In short, McClain has not
overcome the presumption of correctness of the trial court’s order because she has not
provided an adequate record. (Brown v. Boren (1999) 74 Cal.App.4th 1303, 1320–1321.)
       McClain’s opening brief is no better. The “argument” section contains a generic
discussion of the law governing Code of Civil Procedure section 473, but no analysis as
to how that statute applies here and why it compels reversal of a trial court order
sustaining a demurrer without leave to amend. “[F]ailure of an appellant in a civil action
to articulate any pertinent or intelligible legal argument in an opening brief may, in the
discretion of the court, be deemed an abandonment of the appeal justifying dismissal.”
(Berger v. Godden (1985) 163 Cal.App.3d 1113, 1119.) And, she utterly fails to explain
why and how a writ of mandamus should issue for the trial court’s denial of leave to
amend.
       Because McClain did not meet her burden on appeal, the judgment is affirmed.
                                      DISPOSITION
       The order and judgment are affirmed. Respondents are awarded their costs on
appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                  ______________________________, J.
                                                        ASHMANN-GERST

We concur:



____________________________, P. J.               ____________________________, J.*
           BOREN                                             FERNS


*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                              4